Citation Nr: 1808692	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  09-10 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a left hip disability, to include degenerative joint disease and bursitis.

2.  Entitlement to an evaluation in excess of 10 percent for left upper thigh trauma with cystic mass, to include scar.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the United States Army from July 1977 to June 1978.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In August 2012, the Veteran testified before the undersigned in a videoconference hearing.  A transcript of those proceedings has been associated with the claims file.

These issues have a long history before the Board.  More recently, in February 2016, the Court of Appeals for Veterans Claims (Court) vacated and remanded an October 2014 Board decision that denied an initial disability evaluation in excess of 10 percent for the Veteran's left hip disability, entitlement to an evaluation in excess of 10 percent for the Veteran's left thigh disability, and declined to refer the issue of extraschedular TDIU for consideration.

In September 2016, the Board remanded these issues on appeal for additional evidentiary development, to include a new VA medical opinion to address the Court's memorandum decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Unfortunately, due to the complicated procedural and medical history of this case, remand is again necessary in order to finally adjudicate the issues on appeal.

While the Veteran's claim was in remand status, the Court issued a new precedential decision which requires that certain claims be remanded if examination reports lack specific information.  In Sharp v. Shulkin, 29 Vet.  App. 26 (2017) , the Court noted that for a joint examination to be adequate, the examiner "must express an opinion on whether pain could significantly limit" a veteran's functional ability, and that determination "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Furthermore, the Court stated that the examiner must "obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment ... from the veterans themselves."  Sharp, 29 Vet. App. at 34.  

The examinations assessing the Veteran's left hip disability was insufficient for adjudicative purposes under the Court's guidance in Sharp.  The Veteran's October 2016 examination did not sufficiently discuss functional loss due to the DeLuca factors.  In the examination, the examiner stated that he could not determine if pain, weakness, fatigability or incoordination would significantly limit functional ability with repeated use overtime without resorting to speculation as he was not examined after repeated use.  No other rationale was provided.  The examiner did not consider the Veteran's lay reports of symptomatology associated with repeated use, despite taking a detailed history from the Veteran.  Under Sharp, remand is necessary to obtain a more thorough opinion regarding functional limitations of these conditions.

Additionally, regarding the Veteran's left hip disability, the examiner noted that the Veteran's left hip pain could be interrelated with his nonservice-connected back pain.  The Veteran's back disability, as reported, is his primary disabling condition, in addition to a nonservice-connected knee disability.  While the examiner reported that he could not assign a percentage of pain to either condition, he did not sufficiently explain the evidentiary basis for such a conclusion.  It is not clear from the opinion provided if the examiner conducted additional testing, nor is it apparent that he relied on specific medical evidence of record.  As this case has been appealed multiple times, and concerns the interrelation of a number of physical conditions, additional explanation must be provided in order to better understand the sources of the Veteran's extensive pain.

Furthermore, examination is necessary in order to properly assess the Veteran's left thigh disability.  In the Veteran's October 2016 examination, he described pain associated with the site of the cyst removal when pressure is applied.  The examiner noted a small, soft tissue mass in the area below the scar, but it was not tender to palpation at the time of the examination.  The examiner opined that the pain experienced by the Veteran was actually related to his left hip disability and not related to the scar itself.  The examiner did not, however, discuss any functional limitations during flare ups of the left thigh disability, even as included in the left hip disability.  He did note that the scar itself does not present any functional limitations.

Significant clarification is required regarding the etiologies of the pain experienced by the Veteran in his left hip and thigh.  On remand, a new VA examination is necessary to provide diagnostic testing as deemed necessary by the examiner, as well as a more thorough opinion regarding the nature and severity of the Veteran's service-connected disabilities.  After such development has concluded, the issue of TDIU must be readjudicated, as it is intertwined with these new findings.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant, outstanding VA treatment records that are not already associated with the claims file regarding the Veteran's service-connected disabilities.  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).

2.  Contact the Veteran and his representative and afford them the opportunity to provide supplemental information regarding the Veteran's claim of entitlement to TDIU.  Allow a reasonable period of time for the response, and associate any and all materials obtained with the claims file.

3.  Once the aforementioned development is complete, schedule the Veteran for a new VA examination with the previous examiner, if possible.  The examiner must review the entire claims file with particular attention to this remand and the Court's memorandum decision from February 2016.  The examiner should conduct any and all diagnostic testing deemed necessary in order to determine the nature and severity of the Veteran's service-connected left hip and thigh disabilities.  The examiner must take into consideration the Veteran's lay reports of symptoms associated with each disability.  After a thorough review has been completed, the examiner should respond to the following with sufficient detail:

(a) Discuss the present nature and severity of both the left hip and left thigh disabilities.  When possible, measure or estimate range of motion.  If the examiner determines that the Veteran's left thigh disability is related to his left hip disability, he must provide a thorough explanation for the relationship.  

(b) Determine the extent to which the Veteran's nonservice-connected back disability accounts for the pain experienced by the Veteran in his left hip and thigh.  

(c) Specifically describe the type, frequency and duration of any functional impairment caused during flare ups or repeated use.  

(d) Provide an opinion concerning the level of additional functional loss suffered by the Veteran during flare ups or repetitive use of each disability, both individually and jointly.  If possible, and utilizing the Veteran's lay statements, estimate range of motion lost during repetitive use and flare ups of the two disabilities, both individually and jointly.

(e) Describe the functional impairment that results from the combination of the Veteran's service-connected disabilities.  If the Veteran's combined service-connected disabilities limit him to only sedentary work, describe the limitations the Veteran would experience due to his disabilities in that type of position.

The examination report should specifically state that a review of the record was conducted.  The examiner should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without to resorting to mere speculation, the examiner should identify all medical and lay evidence considered in this conclusion, fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.

4.  This is a complex case back from the Veteran's Court.  Following clear completion of the foregoing, the AOJ should review the record and readjudicate the claims on appeal.  If any remain denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




